NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
(Reexamination Nos. 90/006,491, 90/O06,678, and
90/007,723)
IN RE NTP, INC.,
2010-1263
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 25-day exten-
sion of time, until September 17, 2010, to file his brief.
NTP, Inc. moves without opposition to extend the time to
file its reply brief to 34 days from service of the Director’s
brief. NTP also moves without opposition to extend the
time to file the joint appendix to 14 days from the date of
service of the reply brief
Upon consideration thereof,

1N as NTP
IT ls 0RDERE:o THAT:
The motions are granted
SEP 14 2010
Date
cci Brian M. Buroker, Esq.
Raymond T. Chen, Esq.
s19
2
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
DSE.l‘1ra'°“
SEP 1 4 2010
"'a,
wl HORBALY
CLERK